     Case 4:19-cv-03171 Document 14 Filed on 09/13/19 in TXSD Page 1 of 10




                                   IN THE
                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

DONALD CALHOUN

       Plaintiff/Counter-Defendant,
                                                      CA No.: 4:19-CV-03171
v.

JACK DOHENY COMPANIES, INC.                            JURY DEMANDED

        Defendant/Counter-Plaintiff.

      PLAINTIFF/COUNTER-DEFENDANT CALHOUN’S RESPONSE TO
     COUNTER-PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

      Plaintiff/Counter-Defendant, DONALD CALHOUN (“Calhoun”) files this

response to Defendant/Counter-Plaintiff, JACK DOHENY COMPANIES, INC.’S

(“JDC”) Motion for Preliminary Injunction.

       1. STATEMENT OF THE NATURE AND STATE OF PROCEEDINGS

      On July 29, 2019, Calhoun filed his Original Petition for Declaratory Judgment

seeking a declaration from state court that the non-competition, non-solicitation and

confidentiality provisions of an employment agreement JDC seeks to enforce against

Calhoun are unenforceable. On August 23, 2019 JDC removed this case to this Court based

on diversity jurisdiction. JDC filed a counterclaim on August 30, 2019 and on September

9, 2019 filed a motion for preliminary injunction. On September 11, 2019, this Court

entered an Order for an expedited response to Counter-Plaintiff’s motion to be due by

September 13, 2019 at 5:00 p.m. Calhoun timely files this Response to JDC’s motion.



                                             1
    Case 4:19-cv-03171 Document 14 Filed on 09/13/19 in TXSD Page 2 of 10




                              2. STATEMENT OF ISSUE

      Whether JDC is entitled to a preliminary injunction enforcing certain provisions of

an employment contract with Calhoun.


                         3. SUMMARY OF THE ARGUMENT

      JDC is not entitled to injunctive relief because there is no substantial threat of

irreparable injury from Calhoun. Moreover, the provisions of the employment agreement

that JDC seeks to enforce are overbroad. The non-competition agreement as written would

prevent Calhoun from working in his profession in all of North America. JDC, a multi-

national company, seeks to put Calhoun, an individual who works predominantly in the

state of Texas, out of work by enjoining him from being employed at his current place of

work -- and at any other company providing similar services to JDC within an entire

continent. The restrictions that are being placed on him with regard to post employment

with the company impose a greater restraint than is reasonably necessary to protect JDC’s

legitimate goodwill expectations.

                             4. FACTUAL BACKGROUND

      Calhoun worked at JDC from 2010 until he resigned on May 31, 2019. Calhoun

began his career with JDC to help manage the company’s Texas sales and rental business

with a starting salary of $45,000.00. In 2011, JDC promoted Calhoun to General Manager

where he earned a salary of $90,000.00. In 2015, JDC recognized Calhoun’s leadership

and promoted him to Southern Regional Manager where he earned a salary of

$185,000.000. Not mentioned in JDC’s motion, was that in February 2019, JDC demoted


                                           2
      Case 4:19-cv-03171 Document 14 Filed on 09/13/19 in TXSD Page 3 of 10




Calhoun from a regional manager to a sales representative and reduced his salary to

$65,000.00. 1 Based on the sudden and significant decrease in salary, Calhoun was forced

to resign and seek employment elsewhere. 2

        Calhoun subsequently accepted a position with Custom Truck One Source

(“Custom Truck”). Since Calhoun started employment with Custom Truck, he has not

provided services under contract to any of JDC’s customers, not even ROC Service

Company (“ROC”), 3 the company JDC speculates is in business relationship with Custom

Truck because of Calhoun. 4 While Custom Truck does provide some similar products and

services as JDC, it is not a direct competitor with JDC on many of the different products

and services offered. 5

                                  5. ARGUMENT & AUTHORITIES

        The Fifth Circuit has approved the following framework for determining whether to

grant a preliminary injunction:

        The purpose of a preliminary injunction is to preserve the status quo and thus
        prevent irreparable harm until the respective rights of the parties can be
        ascertained during a trial on the merits. To be entitled to a preliminary
        injunction, the movant must satisfy each of the following equitable factors:
        (1) a substantial likelihood of success on the merits; (2) a substantial threat
        of irreparable injury; (3) the threatened injury to the movant outweighs the
        threatened harm to the party sought to be enjoined; and (4) granting the
        injunctive relief will not disserve the public interest. Because a preliminary
        injunction is an extraordinary remedy, it should not be granted unless the
        movant has clearly carried the burden of persuasion on all four requirements.



1
  Ex. A, Calhoun Compensation Plans
2
  Ex. B, Affidavit of Donald Calhoun
3
  Ex. B, Affidavit of Donald Calhoun
4
  JDC’s Ex. 2, Affidavit of Steven Shafer ¶16
5
  Ex. B, Affidavit of Donald Calhoun

                                                3
      Case 4:19-cv-03171 Document 14 Filed on 09/13/19 in TXSD Page 4 of 10




         Failure to sufficiently establish any one of the four factors requires this Court
         to deny the movant's request for a preliminary injunction. 6
         Here, JDC has not met the four requirements to entitle it to such an extraordinary

remedy.

    a. JDC does not have a substantial likelihood of success on the merits.

         JDC’s breach of contract claim fails because the non-competition clause of the

employment contract is overbroad and unreasonable, thus making that provision of the

contract unenforceable. Under Texas law, a noncompetition covenant is enforceable:

         If it is ancillary to or part of an otherwise enforceable agreement at the time
         the agreement is made to the extent that it contains limitations as to time,
         geographical area, and scope of activity to be restrained that are reasonable
         and do not impose a greater restraint than is necessary to protect the goodwill
         or other business interest of the promisee.

         Tex. Bus. & Com. Code § 15.50. The noncompetition provision states that

“Employee shall not perform, in North America, service for, become engaged by, or aid,

assist, own, operate, or have any financial interest in a company that is in the Business 7 at

any time during or within (2) years after termination.”

         Texas courts have found that noncompetition covenants that cover areas where the

employee did not actually work or clients whom the employee did not actually serve during

his employment are overbroad and unenforceable. See, e.g., Wright v. Sport Supply Group,

Inc., 137 S.W.3d 289, 298 (Tex.App.—Beaumont 2004, no pet.) (“[A] covenant not to


6
  SandBox Logistics LLC v. Proppant Express Investments LLC, No. 4:17-CV-589, 2017 WL 7036797, at *2 (S.D.
Tex. Aug. 14, 2017) (citing City of Dallas v. Delta Air Lines, Inc., 847 F.3d 279, 285 (5th Cir. 2017) (quoting City of
Dallas v. Delta Airlines, Inc., Civil Action No. 3:15-CV-2069-K, 2016 WL 98604, at *6 (N.D. Tex. Jan. 8, 2016)
(vacated in part on other grounds)).
7
  “Business” is defined as the selling, servicing and renting various industrial utility vehicles, including, but not limited
to, street sweepers, petroleum, waste hauling, hydro-excavating, sewer trucks and other specialty commercial vehicles
and all related parts and services. JDC’s Exhibit 2, Employment Contract, first recital.

                                                             4
        Case 4:19-cv-03171 Document 14 Filed on 09/13/19 in TXSD Page 5 of 10




compete that extends to clients with whom a salesman had no dealings during his

employment is unenforceable.”) (citing John R. Ray & Sons, Inc. v. Stroman, 923 S.W.2d

80, 85 (Tex. App.—Houston [14th Dist.] 1996, writ denied)); Butler v. Arrow Mirror &

Glass, Inc., 51 S.W.3d 787, 793–94 (Tex. App.—Houston [1st Dist.] 2001, no pet.) (“A

covenant not to compete with a broad geographical scope is unenforceable, particularly

when no evidence establishes the employee actually worked in all areas covered by the

covenant.”) (citing Evan's World Travel, Inc. v. Adams, 978 S.W.2d 225, 232–33

(Tex.App.—Texarkana 1998, no pet.); Evan's, 978 S.W.2d at 233) (finding that a

noncompetition covenant that restricted the employee from working in “any State in which

[the employer] ... has conducted its business' ” during the employee's term of employment

was “greater than necessary to protect [the employer's] legitimate business interest”);

accord Curtis v. Ziff Energy Group, Ltd., 12 S.W.3d 114, 119 (Tex.App.-Houston [14th

Dist.] 1999, no pet.).

           Additionally, the Fifth Circuit in D'Onofrio v. Vacation Publications, Inc. has held

that covenants that amount to an industry-wide restriction amount to an unreasonable

restraint on trade and therefore unenforceable. 8 Here, Calhoun is restricted from selling,

servicing and renting various industrial utility vehicles, including, but not limited to, street

sweepers, petroleum, waste hauling, hydro-excavating, sewer trucks and other specialty

commercial vehicles and all related parts and services, in North America. Like, D’Onofrio,




8
    D'Onofrio v. Vacation Publications, Inc., 888 F.3d 197, 212 (5th Cir. 2018).

                                                            5
     Case 4:19-cv-03171 Document 14 Filed on 09/13/19 in TXSD Page 6 of 10




JDC seeks to restrain Calhoun from working in the entire industrial utility vehicle industry,

in a geographic region that is overbroad.

        Like the long line of Texas cases and the Fifth Circuit have held, JDC’s

noncompetition provision is broader in geographical scope than is necessary to protect the

legitimate business interests of the company and is unreasonable. Thus, the noncompetition

agreement is unenforceable, and JDC will not have likelihood of success on the merits. The

Court should bear in mind that JDC is asking it to enter an injunction based on the non-

competition agreement as presented, and is not asking for reformation.

    b. There is no substantial threat of irreparable injury to JDC from Calhoun.

        JDC’s allegations of injury are merely speculative. A preliminary injunction is an

“extraordinary equitable remedy” that “requires that the plaintiff demonstrate that, without

injunctive relief, [it] will suffer an irreparable injury for which damages are an inadequate

remedy.” 9 Further, the injury must be actual and imminent. 10 The injury cannot be

speculative. 11 Here, JDC’s motion states Calhoun imminently threatens the loss of JDC’s

customers and irreparable damage to JDC’s goodwill with its customers, including ROC.

This allegation is only supported by the speculation in Steven Shafer’s Affidavit. Shafer

states, “Calhoun can unfairly leverage those customer relationships on behalf of any

company competing for Industrial Utility Vehicle Services, regardless of whether Calhoun

is strictly serving as a salesperson or sales manager. . . For example, if Calhoun became a


9
  Jones v. Am. Council on Exercise, Civil Action H-15-3270, 2017 WL 1164306, at *10 (S.D. Tex. Mar. 29, 2017)
(quoting Brennan’s, Inc. v. Brennan, 289 Fed.Appx. 706, 707 (5th Cir. 2008)).
10
   Chacon v. Granata, 515 F.2d 922, 925 (5th Cir. 1975), cert. denied, 432 U.S. 930 (1975).
11
   Watson v. Fed. Emergency Mgmt. Agency, 437 F. Supp. 2d 638, 648 (S.D. Tex. 2006), vacated, 2006 WL 3420613
(5th Cir. 2006).

                                                     6
      Case 4:19-cv-03171 Document 14 Filed on 09/13/19 in TXSD Page 7 of 10




repair manager, rather than a sales manager, providing Industrial Utility Vehicle Services,

Calhoun could still leverage the relationships he created through JDC to unfairly compete

with JDC for the provision of Industrial Utility Vehicle Services.” 12 The allegations of

harm against JDC are not substantiated with evidence, but rather by conjectures.

        Shafer’s affidavit is devoid of any statement showing how the irreparable harm he

is alleging would occur. His statements do, however, show how unreasonable and far

reaching JDC is willing to go, based on his statement, not only can Calhoun not work as a

salesperson or a sales manager, but Calhoun would have to change his profession entirely

to satisfy JDC’s overbroad and excessive noncompetition agreement.

        Additionally, any allegation that Calhoun’s LinkedIn announcements have or can

harm JDC, is unsupported by any evidence that JDC has or will actually lose any customers

to Calhoun. The 38 pages of printed LinkedIn screenshots JDC has provided in its Exhibit

11 does not show how Calhoun can, has, or will cause irreparable harm to JDC. Calhoun

has merely exercised his First Amendment right to post on social media the change in his

employment status. 13

        As for the allegations of Calhoun soliciting ROC, JDC has provided a Master

Agreement between ROC and Custom Truck as purported proof that Calhoun solicited

ROC without providing any context. ROC has had an account with Custom Truck since

2011, prior to Calhoun’s employment with Custom Truck and Custom Truck has not

provided any services or rentals to ROC per that agreement. 14 This is not an example of a

12
   JDC’s Ex. 2, Affidavit of Steven Shafer ¶¶13,14. (Emphasis added).
13
   Ex. B, Affidavit of Donald Calhoun.
14
   Ex. B, Affidavit of Donald Calhoun.

                                                        7
        Case 4:19-cv-03171 Document 14 Filed on 09/13/19 in TXSD Page 8 of 10




specific loss to JDC, thus, there is no imminent threat of irreparable harm to JDC from

Calhoun.

       c. There is no threatened injury to JDC but the injunction would greatly harm
          Calhoun by taking away his current means for employment.

           JDC asserts that a preliminary injunction would not prevent Calhoun from seeking

a wide array of other employment opportunities, with the caveat that “he is not providing

Industrial Utility Vehicle Services.” 15 However, the proposed injunction would require

Calhoun to leave his job and the profession he has known for nearly a decade to enforce a

noncompetition agreement that is industry-wide and overbroad in geographic scope. The

harm the preliminary injunction would cause to Calhoun greatly outweighs any potential

harm to a self-proclaimed “multi-national” company like JDC.

       d. Granting the injunctive relief will disserve the public interest of not enforcing
          overbroad and overreaching noncompetition agreements that prevent
          individuals like Mr. Calhoun from his right to earn a livelihood in his
          profession of choice.

           JDC asserts that it is in the public interest to promote fair competition, rather than

permit market participants to create a chilling effect by allowing them to misappropriate,

and benefit from, customer lists—without payment or other consideration. Calhoun

maintains that he did not misappropriate or benefit from any customer list. More

importantly, the preliminary injunction sought in this case would disserve the public

interest in not enforcing noncompetition agreements that would prevent an individual from

earning a livelihood



15
     JDC’s Motion for Preliminary Injunction p. 21.

                                                      8
      Case 4:19-cv-03171 Document 14 Filed on 09/13/19 in TXSD Page 9 of 10




                                                6. CONCLUSION

         Calhoun need only show JDC’s failure to sufficiently establish any one of the four

factors required for a preliminary injunction for this Court to deny the movant's request for

a preliminary injunction. 16 Calhoun has shown that JDC has not met all of the elements

required for the extraordinary remedy of a preliminary injunction. It is for these reasons

Counter-Defendant Calhoun asks this Court to deny Counter-Plaintiff JDC’s motion.



                                                                         Respectfully Submitted,


                                                                         /s/ Gregg M. Rosenberg_______
                                                                         Gregg M. Rosenberg
                                                                         USDC SD/TX No. 7325
                                                                         Texas State Bar ID 17268750
                                                                         Renee Nguyen
                                                                         USDC SD/TX No. 3146392
                                                                         Texas State Bar ID 24096093
                                                                         ROSENBERG & SPROVACH
                                                                         3518 Travis, Suite 200
                                                                         Houston, Texas 77002
                                                                         (713) 960-8300
                                                                         (713) 621-6670 (Facsimile)
                                                                         Attorney-in-Charge for Plaintiff
                                                                         ATTORNEYS FOR PLAINTIFF




16
  SandBox Logistics LLC v. Proppant Express Investments LLC, No. 4:17-CV-589, 2017 WL 7036797, at *2 (S.D.
Tex. Aug. 14, 2017) (citing City of Dallas v. Delta Air Lines, Inc., 847 F.3d 279, 285 (5th Cir. 2017) (quoting City of
Dallas v. Delta Airlines, Inc., Civil Action No. 3:15-CV-2069-K, 2016 WL 98604, at *6 (N.D. Tex. Jan. 8, 2016)
(vacated in part on other grounds)).


                                                          9
    Case 4:19-cv-03171 Document 14 Filed on 09/13/19 in TXSD Page 10 of 10




                            CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, I electronically filed the foregoing

document with the clerk of court for the U.S. District Court, Southern District of Texas,

Houston Division, using the electronic case filing system of the court. Participants in the

case who are registered CM/ECF users will be served by the CM/ECF system.


                                                               /s/ Gregg M. Rosenberg
                                                               Gregg M. Rosenberg




                                            10
